Title: To James Madison from Robert R. Livingston, 1 July 1801
From: Livingston, Robert R.
To: Madison, James


Dear Sir
ClerMont 1st July 1801
Since leaving Washington I have maturly reflected on the principles adopted by the President on the subject of neutral rights. The more I consider them, the more sound they appear to me. It has always been my opinion that the law of nations must necessarily take its complextion from the existing circumstances of nations, & must of course change with those circumstances.
When the revenues of States were derived from plunder, & war was considered as the only noble occupation of man, the rights of those who were too weak, or in the language of that day, too degenerate to enter the lists, were only what the belligerent nations chose to leave them. It is not therefore to be wondered at that the practice of these, has furnished precedents to justify pedantick compilers in supporting principles that seem to have no other object than the advancement of war & the encouragment of robbery & plunder, without regard to the rights of those who chuse to be at peace. They all appear to have examined the subject on one side only, & to have tested the rights of neutral nations by the inclination of the belligerents to work out their mutual destruction. I am well persuaded, that principles just in themselves, & obviously advantagious to all the nations of the world, one only excepted will be adopted if proper measures are pursued. How glorious for the nation that shall take the lead! This I trust it falls on us to do, & the rather, as we owe some compensation to humanity for the retrograde steps we have made in our treaties with Britain & Prusia. It will be very flattering to me to be the instrument which our government may think proper to make use of upon this occasion. Success I think may be hoped for, unless some unfortunate compromise takes place between Britain & the northern powers, establishing narrower ground than that we shd. wish to take. If a treaty is proposed that is not to be supported by arms, but by commercial exclusions, that shall not refer to the present war, & that shall be open to all nations that chuse to adopt it, I think it can not fail to meet with suffic[i]ent support to establish a new law of nations. And that our administration will have the glory of saying in the words of the gospel “A new Law I give unto you, that you love one another.” If the president should do me the honor to entrust ⟨me⟩ with this negotiation, I must be invested with powers to all the northern courts to Holland & indeed to the Italian States, since it ⟨is⟩ extention of the treaty only that can ensure its success. And indeed if it is proposed to recall all our ministers, ex[c]ept th⟨ose⟩ in France Spain & Britain it will be necessary to have a kind of general minister at Paris, to take advantages of circumstances that may arise, & to have some controul over the consuls. With a view also to a league against the Barbary States, it will be necessary to have plenipotentiary powers to all the southern & northern nations of Europe with whom we have no Ministers. In this too even the friendship of the Turks may be of singular use. Novelty, & superstition may perhapes allure their statesmen. By shewing them a few federal election papers, I can convince them that the presidents Xtianity will not stand in the way of his proselitizm to the doctrines of Mahomet, & tho I would not go so far as to stipulate for his circumsision, or even for that of his grand Vizer, I shall not scruple at building a mosque at Washington provided they destroy the prisons at Algiers. You see my politicks take a wide range, & leads me from the Baltic to the black sea. But be assured when I solicit an Ambassy to Constantinople, that I shall not very readily, or upon any but the best possible grounds encounter the plague or risk a visit to the seven towers. I have touched upon these subjects, now, that you may arrang⟨e⟩ in time such instructions & information as you may favor me with. My own affairs are now nearly settled, I shall resign my present office in a few days when I shall be wholy at your command, & be ready to embark as soon as the ship can ta⟨ke⟩ in water & the necessary stores at New York. By the bye, will it be quite proper to continue Little in the command of a ship going to France (or indeed to any other place) after the charges made against him & supported by the officers of the Burceau?
I had the honor to write about a fortnight since to the president on the subject of some candidates for office that he had mentioned to me. To one part of my letter I am solicitous to obtain an answer, it is that which relates to the recommendation of Mr. William Paterson to the place of Consul at Nantes, there are no applicants for that, or L’Orient, & he is perfectly qualified for the place, having been liberally educated, speaking the French & Spanish languages well, & been for some time in trade. His connections are respectable & important, & I find that they would be flattered by this mark of attention. He is just now returned from Havanah, & is about to sail from Baltimore for Spain from whence, if honoured with this appointment, he will proceed to the place of his destination. You will oblige me by reminding the president of this matter, & forwarding his commission to me, if the president should think proper to appoint him.
I must beg the favor of you to furnish me, together with your instructions, with such other papers as may afford me useful information. Where are the papers &c. given to our late Envoys to be found, if in France? What is the state of our funds there, & who is our banker? A list of the new appointed consuls will be necessary. If another visit to Washington will be requisite before my departure, be pleased to let me know in time, I shall obey your commands tho not without some inconvenience.
 

   
   RC (DLC). Complimentary close and signature clipped.



   
   Officers of the captured French vessel had lodged a complaint against the conduct of Captain Little, apparently pertaining to the rules of engagement and the treatment they received as prisoners. Also at issue was the nearly $5,000 in cash seized in the capture—half of which would have gone to the officers and crew as prize money had the ship not been restored under article 3 of the French convention. The Navy Department ordered a court of inquiry in mid-June 1801, and Little, who before the Berceau incident had been involved in the illegal seizure of the Danish brig Flying Fish, lost his command in July. Little was acquitted by the court of inquiry but was discharged from the service that fall under the naval reduction act. Capt. Daniel McNeill sailed the Boston to France with the Livingston party (Pichon to JM, 17 May 1801; JM to Pichon, 12 June 1801; National Intelligencer, 21 Aug. 1801; case 17 [DNA: RG 45, Records of General Courts-Martial and Courts of Inquiry, vol. 1]; Gardner W. Allen, Our Naval War with France [1909; Hamden, Conn., 1967 reprint], pp. 116–17; Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:253–56, 266, 293).



   
   Jefferson named William Paterson, a New Yorker, to be commercial agent at Lorient (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402).


